                                                                                                                               *William R. Wick
                                                                                                                                 John F. Mayer
                                                                                                                          Christopher R. Bandt
                                                                                                                                **Jeremy T. Gill
                                                                                                                                  Ryan R. Graff
                                                                                                                              Justin F. Wallace
                                                                                                                            Katelyn P. Sandfort
                                                                                                                          Thomas A. Van Horn
                                                                                                                         Joshua M. Greatsinger
                                                                                                                             Sean A. Bukowski
                                                                                                                            Katherine T. Mayer

                     1425 Memorial Drive  Manitowoc, WI 54220 Telephone (920) 684-3321  Facsimile (920) 684-0544
                         * N14 W23777 Stone Ridge Dr., Ste. 170  Waukesha, WI 53188 Telephone (262) 408-5515
                                                **Northwoods Office Cell (920) 242-4525
               John F. Mayer (920) 645-6225  jmayer@nashlaw.com  Sarah Endries (920) 645-6224  sendries@nashlaw.com

                                                        April 9, 2019
VIA ELECTRONIC FILING

Judge William C. Griesbach
Eastern District of Wisconsin
Jefferson Court Building
125 South Jefferson Street, Room 102
Green Bay, WI 54301

RE:    Jill L. Otis v. Kayla J. Demarasse
       Eastern District of WI Case No. 16-C-285

Dear Judge Griesbach:

Our office recently filed a Motion for Protective Order and/or Quash Subpoenas for the
depositions of Ross Hill and Kevin Hill. We would respectfully request that the Motion be
withdrawn as the parties have agreed that the depositions will proceed with the understanding
that if the Court does not make a decision on our previous Motion for Sanctions by April 17, the
depositions will be adjourned.

Thank you kindly for the Court’s time and consideration. Please do not hesitate to contact me if
you have any questions.

                                             Respectfully,

                                             NASH, SPINDLER, GRIMSTAD & McCRACKEN, LLP

                                             /s/ John F. Mayer

                                             By: John F. Mayer

JFM:se
cc:   Attorney Robert Lauer (via efiling)
      Attorney Jacob Sosnay (via email)




                                Attorneys at Law Since 1872  www.nashlaw.com
           Case       (ALL MAIL SHOULD BE DIRECTED
                  1:16-cv-00285-WCG                      TO THE MANITOWOC
                                              Filed 04/09/19       Page 1 of ADDRESS)
                                                                               1 Document                                55
